Citation Nr: 1724507	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher initial evaluations for the lumbar strain, currently rated as 0 percent from June 1, 2008, and 10 percent from August 24, 2010.

2.  Entitlement to an initial compensable evaluation for residuals of a right groin strain.

3.  Entitlement to higher initial evaluations for hypertension, currently rated as 0 percent from June 1, 2008, and 10 percent from May 11, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to May 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a lumbar strain, residuals of a right groin strain, and hypertension.  The Veteran appealed the initial evaluations assigned for the adjudicated service-connected disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

The Veteran testified during a July 2010 hearing at the RO before a Decision Review Officer (DRO), a transcript of which is of record.

The RO issued another rating decision in November 2010, which increased the disability rating for the lumbar strain to 10 percent, effective August 24, 2010.  A subsequent Supplemental Statement of the Case (SSOC) increased the disability rating for the hypertension to 10 percent, effective May 11, 2016.  The Veteran has continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In July 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

Following the most recent readjudication of this appeal by the AOJ in the July 2016 SSOC, additional pertinent medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in July 2016.  38 C.F.R. §§ 20.800, 20.1304 (2016).
During the pendency of this case, a November 2010 RO rating decision granted another claim on appeal for service connection for right shoulder impingement.  A subsequent July 2016 rating decision granted service connection for knees, left shoulder, left wrist, left ankle, and right elbow - all claims that were previously on appeal.  The Veteran has not appealed the initial ratings or effective dates assigned, and hence these claims have been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to higher initial evaluations for the lumbar strain, currently rated as 0 percent from June 1, 2008, and 10 percent from August 24, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the residuals of a right groin strain have been manifested by slight symptoms.

2.  Prior to May 11, 2016, the Veteran's hypertension was manifested by a history of diastolic blood pressure readings that were predominantly 100 and that required continuous medication.

3.  Throughout the entire appeal period, the hypertension has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the residuals of a right groin strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.55, 4.56, 4.73, Diagnostic Codes (DCs) 5315, 5318-5399 (2016).

2.  An initial 10 percent disability rating for hypertension is met, effective June 1, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, DC 7101 (2016).

3.  Throughout the entire appeal period, the criteria for a disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, DC 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2016).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

A.  Right Groin

The Veteran is currently rated, by analogy, under 38 C.F.R. § 4.73, DC 5318 for his residuals of a right groin strain.  In this regard, if a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2016) (providing specific means of listing DC for unlisted disease or injury).  He seeks a higher initial disability rating.

For VA rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in five anatomical regions.  38 C.F.R. §§ 4.55(b), 4.73.  Muscle injuries are classified in four general categories of severity:  slight, moderate, moderately severe, and severe, with separate evaluations assigned based on criteria set forth in 38 C.F.R. § 4.56.  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved, unless evidence establishes that the muscle damage is minimal.  Further, a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(a), (b). 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are defined as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

In this case, the Veteran's disability has been rated under the Muscle Group (MG) XVIII, which is in the pelvic girdle and thigh group.  38 C.F.R. § 4.73, DC 5318.  Under DC 5318, a 0 percent disability rating is assigned for a slight disability.  A 10 percent rating is assigned for a moderate disability.  A 20 percent rating is assigned for a moderately severe disability.  A 30 percent rating is assigned for a severe disability.  Id.

Nonetheless, the May 2016 VA examiner determined that the Veteran's in-service pelvic injury was to Muscle Group XV, which pertains to the mesial thigh group.  38 C.F.R. § 4.73, DC 5315.  Under DC 5315, a 0 percent disability rating is assigned for a slight disability.  A 10 percent rating is assigned for a moderate disability.  A 20 percent rating is assigned for a moderately severe disability.  A 30 percent rating is assigned for a severe disability.  Id.

The Board will consider the Veteran's claim under both DC 5315 and DC 5318.  38 C.F.R. § 4.73.

A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty.  Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  Id.

A moderate muscle wound is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  38 C.F.R. 
§ 4.56(d)(2)(ii).  Objective findings of a moderate disability are entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.  

Moderately severe disability of muscles contemplates:  through-and-through or deep-penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History includes:  hospitalization for a prolonged period for treatment of the wound; consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, inability to keep up with work requirements.  Objective findings include:  entrance and (if present) exit scars indicating the track of a missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; tests of strength and endurance compared with the sound side demonstrative positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles contemplates:  through-and-through or deep-penetrating wound due to high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History includes:  hospitalization for a prolonged period for treatment of the wound; consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, inability to keep up with work requirements.  Objective findings include:  ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; and, induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  There will be no rating assigned for muscle groups that act upon an ankylosed joint, with exceptions involving the knee and shoulder.  38 C.F.R. § 4.55(a), (c). 

Further, the combined evaluation of muscle groups acting upon a single unankylosed joint generally must be lower than the evaluation for unfavorable ankylosis of that joint.  For compensable injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level, and used as the combined evaluation for the affected muscle groups.  For injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under section 4.25.  38 C.F.R. § 4.55(d), (e), (f).

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his residuals of a right groin strain.  Here, the Board finds that the Veteran's disability is characterized by slight symptoms.  38 C.F.R. § 4.73, DCs 5315, 5318.

Specifically, in reviewing the Veteran's STRs, the Board notes that the Veteran originally injured himself in December 2001.  While running during a football game, the Veteran felt pain in his groin.  The Veteran stated that the pain increased when he went upstairs.  The Veteran's groin was noted to be painful to palpation and to ranges of motion.  There was no discoloration or loss of sensation.  The Veteran was diagnosed with rule-out groin strain and placed on a limited physical profile for one week.  He was told to treat the injury with ice and medication.  In February 2002, an X-ray of the pelvis was taken.  The X-ray showed a normal pelvis despite the Veteran's continued complaints of groin pain.  In February 2002, the Veteran was again placed on a limited physical profile due to his groin strain.

At his May 2008 VA pre-discharge general examination, the Veteran stated that he had mild residual discomfort and pain in the right inguinal area upon performing hip flexion.  Following a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner determined that the Veteran's right groin area did not reveal any acute tenderness.  He did have some mild discomfort while doing straight leg raise on the right side.  The Veteran had normal ranges of motion of the right hip with no additional limitations noted after repetitive movement of the right hip.  The VA examiner diagnosed the Veteran with right groin strain with residuals.

At the August 2010 VA examination, the Veteran denied any current treatment for his residuals of a right groin strain.  The Veteran stated that he has an ache on his groin sometimes when he goes upstairs or mows the lawn.  The ache is mild to moderate depending on the length and intensity of the precipitation.  The pain subsides within one hour spontaneously.  The pain does not impair his ambulation.  The examiner determined that the Veteran did not have an injured, destroyed, or traversed muscle, and he did not have any scarring.  The muscle function was normal in terms of comfort, endurance, and strength sufficient for the Veteran to perform his activities of daily living.  There were no residuals of nerve, tendon, or bone damage.  He did not have muscle herniation.  He did not have a loss of deep fascia or muscle substance.  There was no joint limited in its motion by muscle disease or injury.  The Veteran had a normal groin examination with no herniations.  The examiner determined that the Veteran's residuals of a right groin strain did not have any significant effects on his occupation and had no effects on his usual daily activities.

At the May 2016 VA examination, the VA examiner determined that the Veteran had a history of a right groin strain, but was asymptomatic at the present time.  The examiner determined that the Veteran's in-service injury was to Muscle Group XV.  The Veteran had no scarring or herniation.  The Veteran's muscle injury did not affect the muscle substance or function.  He did not have any signs or symptoms attributable to a muscle injury.  He had full muscle strength.  The Veteran did not have any muscle atrophy.  He did not use an assistive device.  There was no X-ray evidence of retained metallic fragments (such as shell fragments or shrapnel) in any muscle group.  The examiner found that the residuals of a right groin strain did not affect the Veteran's ability to work.  

The treatment records do not provide any evidence contrary to that obtained at the VA examinations.

In considering the aforementioned evidence, the Board finds that the Veteran's residuals of a right groin strain is best characterized as a slight disability.  The STRs document that the Veteran had a superficial wound with brief treatment and return to duty.  The in-service strain was without debridement or infection of the muscle.  The Veteran's post-service symptoms have ranged from infrequent aching and pain to asymptomatic.  He has full muscle strength without any scarring or impairment of his ranges of motion of the right hip.  He healed with good functional results.  Thus, the Board finds that the Veteran is not entitled to a compensable disability rating for his residuals of a right groin strain, as the Veteran's disability is characterized by slight symptoms.  38 C.F.R. § 4.73, DCs 5315, 5318.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected residuals of a right groin strain at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

B.  Hypertension

The Veteran is in receipt of a 0 percent disability rating since June 1, 2008, and a 10 percent disability rating since May 11, 2016, under 38 C.F.R. § 4.104, DC 7101 for his hypertension.  He seeks higher initial disability ratings.

DC 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, is rated as 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. 
§ 4.104.  

The Board will begin by discussing the 0 percent disability rating in effect for the hypertension prior to May 11, 2016.

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a 10 percent disability rating for his hypertension prior to May 11, 2016.  Prior to May 11, 2016, the Veteran's hypertension was manifested by a history of diastolic blood pressure readings that were predominantly 100 and that required continuous medication.  38 C.F.R. § 4.104, DC 7101.

Throughout the appeal period, the Veteran's hypertension has been manifested by blood pressure readings that were predominantly 100.  For instance, in a September 2008 VA treatment record, the Veteran's blood pressure reading was 154/100.  At an April 2009 VA treatment visit, the Veteran's blood pressure reading was 188/102.  In an August 2009 VA treatment record, the Veteran's blood pressure reading was 176/107.  At the August 2010 VA examination, the Veteran was using medication to control his hypertension.  At a March 2015 VA treatment visit, the Veteran's blood pressure reading was 147/101.  At his May 11, 2016, VA examination, the VA examiner, following a review of the Veteran's claims file and a physical examination of the Veteran, determined that the Veteran has a history of a diastolic blood pressure elevation to predominantly 100 or more.  The examiner also found that the Veteran takes continuous medication for his hypertension.  The VA treatment records dated throughout the appeal also document the use of continuous medication to control his hypertension.

Under these circumstances, the overall evidence approximates the criteria for a disability rating of 10 percent prior to May 11, 2016, for hypertension under 38 C.F.R. § 4.104, DC 7101.

The Board will now discuss the 10 percent disability rating in effect for the hypertension for the entire appeal period.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his hypertension.  Throughout the appeal period, the Veteran's blood pressure readings were never shown to include systolic readings that were predominately 200 or greater, or diastolic readings that were predominately 110 or greater.  Specifically, at his May 2008 VA pre-discharge VA examination, the Veteran's blood pressure readings were 144/94, 146/92, and 138/80.  In a September 2008 VA treatment record, the Veteran's blood pressure reading was 154/100.  At an April 2009 VA treatment visit, the Veteran's blood pressure reading was 188/102.  In an August 2009 VA treatment record, the Veteran's blood pressure reading was 176/107.  At the August 2010 VA examination, his blood pressure readings were 157/80, 144/76, and 145/80.  At a March 2015 VA treatment visit, the Veteran's blood pressure reading was 147/101.  A VA treatment record dated in December 2015 states that the Veteran's blood pressure log showed averages in the 140s/upper 80s.  At a February 2016 VA treatment visit, the Veteran's blood pressure reading was 139/98.  At the May 2016 VA examination, the Veteran's blood pressure readings were 139/87, 144/101, and 150/106.  At a May 2016 VA treatment visit, the Veteran's blood pressure reading was 126/93.  At a June 2016 VA treatment visit, the Veteran's blood pressure reading was 135/84.  Thus, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his hypertension at any time during the appeal period.  38 C.F.R. § 4.104, DC 7101.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged disability rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as being told that he has high blood pressure, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, an initial 10 percent disability rating is warranted prior to May 11, 2016, for the hypertension.  However, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the service-connected hypertension at any time during the appeal period.  The claim is granted in part and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C.  Final Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).









	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to an initial compensable evaluation for residuals of a right groin strain is denied.

An initial disability rating of 10 percent for hypertension is granted, effective June 1, 2008.

An initial evaluation in excess of 10 percent for hypertension during the entire appeal period is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran most recently was afforded a VA examination to determine the current nature and severity of his service-connected lumbar strain in May 2016.  Following that examination, the United States Court of Appeals for Veterans Claims (Court) issued a precedential decision finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This decision establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The Veteran's most recent VA examination dated in May 2016 and examinations of record prior to this date do not address adequately the Court's recent decision in Correia.  Id.  The May 2016 VA examiner did not provide measurements in degrees for the ranges of motion of the Veteran's lumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing.  All of these measurements provided in degrees are necessary for the examination to be considered adequate under Correia.  Id.  Accordingly, the Board finds that an updated VA examination is needed before the Veteran's higher initial rating claim for a lumbar strain can be adjudicated.  Id.; see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected lumbar strain.  The claims file and a copy of this remand must be made available for review.  All indicated tests should be performed and all findings should be reported in detail.

The examiner is asked to state all present orthopedic symptoms and manifestations attributable to the Veteran's service-connected lumbar strain.

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner also should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  
If possible, the VA examiner should provide medical opinions as to the severity of the Veteran's service-connected lumbar strain from June 2008 to the present.

A complete rationale must be provided for any opinions expressed.  

2.  Thereafter, readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


